878 N.E.2d 197 (2007)
In the Matter of Willie HARRIS, Respondent.
No. 445S00-0710-DI-428.
Supreme Court of Indiana.
December 18, 2007.

ORDER OF INTERIM SUSPENSION UPON NOTICE OF GUILTY FINDING
The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(11.1)(a), files a "Notice of Guilty Finding and Request for Suspension," asking that Respondent be immediately suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to Respondent being found guilty of crimes punishable as a felony.
The Court, being duly advised and upon careful consideration of all materials submitted, now finds that Respondent has been found guilty of the following crimes punishable as a felony: one count of wire fraud in violation of 18 U.S.C. sections 2 and 1343, one count of conspiracy to commit theft of funds in violation of 18 U.S.C. section 371, and one count of making and subscribing a false tax return in violation of 26 U.S.C. section 7206(1).
IT IS THEREFORE ORDERED that Respondent is suspended pendente lite from the practice of law in this State, effective fifteen (15) days from the date of this order. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d); and to post this Order on the Court's website for orders concerning attorney disciplinary cases.
All Justices concur.